 Case 8:19-cv-00311-VEB Document 24 Filed 04/20/20 Page 1 of 1 Page ID #:4439




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   MICHAEL SKLAVER,                         )   No. SACV19-00311 (VEB)
                                              )
11
           Plaintiff,                         )   ORDER AWARDING EQUAL
12                                            )   ACCESS TO JUSTICE ACT
13                v.                          )   ATTORNEY FEES AND COSTS
                                              )
14   ANDREW SAUL,                             )
15   Commissioner of Social Security,         )
                                              )
16
           Defendant.                         )
17                                            )
18
19         Based upon the parties’ Stipulation for Award and Payment of Attorney Fees:
20         IT IS ORDERED that the Commissioner shall pay attorney fees and expenses
21   the amount of SIX THOUSAND THREE HUNDRED SIXTY-SIX DOLLARS and
22   TEN CENTS ($6,366.10), and costs under 28 U.S.C. § 1920 in the amount of FOUR
23   HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C. §§ 2412(d), 1920,
24   subject to the terms of the above-referenced Stipulation.
25
           DATE:        April 20, 2020      /s/Victor E. Bianchini
26                                          VICTOR E. BIANCHINI
27                                          UNITED STATES MAGISTRATE JUDGE
28
